Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 1 of 26




                     EXHIBITD
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 2 of 26




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                  CASE NO.: 18-CV-61047

    UNITED STATES OF AMERICA,

                Plaintiff,

          v.

    US STEM CELL CLINIC, LLC, a Florida
    limited liability company,
    US STEM CELL, INC., a Florida profit
    corporation, and
    KRISTIN C. COMELLA and
    THEODORE GRADEL, individuals,

               Defendants.



   JAN AITKEN, CAROL BARROWS,
   DAVID H. BUCKLES, BARBARA BURNS,
   STEPHANIE CIARAMITARO, EVELYN L.
   CLOUGH, SAMUEL COLACURIO, ERIC
   C. CONGIARDO, ENRIQUE CORRAL,
   LAWRENCE COUGHLIN, LYDIA
   CRONIN, ALLISON L. CRONIN, PAUL
   DECKER, ROBERT DEMANE, GAY
   D'SURNEY, CAMILLA J. FOREMAN, JAN
   GIMIAN, DARRO GRIECO, GAIL GRILL,
   NAOTA HASHIMOTO, LUZ C.
   HERNANDEZ, LAUREL L. HODORY,
   GREGORY 0. HUDGINS, ALAN D.
   HUDSON, KAREN J. JEFFRIES, JAMES L.
   JEFFRIES, MAUREEN JONES,
   MICHAEL L. KELBY, MARY
   KLUCARICH, DEANNA M. LAWRENCE,
   SUZANNE M. LAWRENCE, FRANCIS
   MAGENNIS, JEFFERY MASTERS,
   MARGARITA MATTINGLY, ELAINE
   MURIN, BERNADETTE NEWLON,
   OLIVIA NEWSOME-GRIECO, KATHRYN
   L. O'HARROW, ROBERT I. ORENSTEIN,

                                           1
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 3 of 26




     MICHAEL K. POOL, KATHLEEN
     ROGERS, REID RUNZHEIMER, MARY
     SCZEPANIAK, SHANNON E. SETH,
     DEBORAH SIMMONS, CHARMIE SMITH,
     JUDITH SMITH, CHRISTEN
     STREUFERT, LINDA T. TAYLOR, JOHN
     M. TEMPLE, THOMAS THIBODEAU,
     ANTHONY J. THYNNE, DAWN
     WASHKEWICZ, PAM WASHKEWICZ,
     STEVEN WATER.l\1AN, NANCY
     WEAVER, KURT WELLNER, RENATE
     WILSON, DAWN WINSLOW, JOYCE
     YEARGAN, CHARLES YEARGAN,

                   Intervenors.

                                 COMPLAINT-IN-INTERVENTION
           Intevenors Jan Aitken, Carol Barrows, David H . Buckles, Barbara Bums, Stephanie

    Ciaramitaro, Evelyn L. Clough, Samuel Colacurio, Eric C. Congiardo, Enrique Corral, Lawrence

    Coughlin, Lydia Cronin, Allison L. Cronin, Paul Decker, Robert Demane, Gay D'Sumey, Camilla

    J. Foreman, Jan Gimian, Darro Grieco, Gail Grill, Naota Hashimoto, Luz C. Hernandez, Laurel L.

    Hodory, Gregory 0. Hudgins, Alan D. Hudson, Karen J. Jeffries, James L. Jeffries, Maureen

    Jones, Michael L. Kelby, Mary Klucarich, Deanna M. Lawrence, Suzanne M. Lawrence, Francis

    Magennis, Jeffery Masters,    Margarita Mattingly, Elaine Murin, Bernadette Newlon, Olivia

    Newsome-Grieco, Kathryn L.    O'~arrow, Robert I. Orenstein, Michael K. Pool, Kathleen Rogers,
    Reid Runzheimer, Mary Sczepaniak, Shannon E. Seth, Deborah Simmons, Charmie Smith, Judith

    Smith, Christen Streufert, Linda T. Taylor, John M. Temple, Thomas Thibodeau, Anthony J.

    Thynne, Dawn Washkewicz, Pam Washkewicz, Steven Waterman, Nancy Weaver, Kurt Wellner,

    Renate Wilson, Dawn Winslow, Joyce Yeargan, Charles Yeargan (collectively, the "Intervenors,"

    and each, an "Intervenor"), by and through counsel, and pursuant to 28 U.S.C. §§ 2201-2202 and

    Rules 24 and 57 of the Federal Rules of Civil Procedure, respectfully file this Complaint for

    Declaratory Relief, and allege upon information and belief as follows:

                                                    2
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 4 of 26




                                   PRELIMINARY STATEMENT

           1.     This is an action for declaratory relief seeking to prevent enforcement of an order

   of this Court directing the destruction of property of the Intervenors.

           2.     Intervenors are individuals whose stem cells (the "Stem Cells") are banked at and

   in the possession of a tissue bank (the "Tissue Bank") that is registered with the United States Food

   and Drug Administration (the "FDA") and operated by Defendant US Stem Cell, Inc. ("US Stem").

           3.     Intervenors recently received notice from US Stem that the Stem Cells are slated

   for destruction by July 25, 2019 pursuant to the Order of Permanent Injunction (the "Injunction

   Order") entered in this case on June 25, 2019. [D.E. 83]

           4.     Intervenors did not have notice or an opportunity to defend their property rights in

   the Stern Cells before issuance of the Injunction Order and face the deprivation of their property

   without due process of law. Intervenors seek a declaratory judgment to protect against the

   provisions of the Injunction Order requiring destruction of "any and all SVF Product that is in

   Defendants' possession, custody, or control."


                                   JURISDICTION AND VENUE

          5.      This action arises under the Fifth Amendment to the United States Constitution and

   28 U.S.C. §§ 2201-2202. This Court has jurisdiction over the United States' claims for injunctive

   relief pursuant to 21 U.S.C. § 332(a).

          6.      This Court also has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

   1337, and 1345.

          7.      Venue in this district is proper under 28 U.S.C. §§ 1391(b) and (c).




                                                    3
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 5 of 26




                                                PARTIES

           8.      Defendant US Stem Cell Clinic, LLC, ("USSCC") is a Florida limited liability

   company founded in 2014, with its principal place of business located at 12651 Sunrise Blvd.,

    Suite 104, Sunrise, Florida 33323, within the jurisdiction of this Court.

           9.      Defendant US Stem, is a Florida profit corporation, founded in 1999, with its

   principal place of business at 13794 Northwest 4th Street, Suite 212, Sunrise, Florida 33325. US

    Stem operates the Tissue Banlc

           10.     Plaintiff, United States of America (the "United States"), filed this action against

   USSCC and US Stem seeking, pursuant to the Federal Food, Drug, and Cosmetic Act ("FDCA"),

   21 U.S.C. § 332(a), to restrain alleged violations by the Defendants taking place at USSCC's

   facilities in violation of21 U.S.C. § 331(k), 21 U.S.C. § 351(a)(2)(B), and 21 U.S.C. § 352(f)(1).

           11.     Each Intervenor is an individual who is the owner of Stem Cells being stored at the

   Tissue Bank.

                                                  FACTS


           12.     Intervenors are individuals who have banked their stem cells for storage at the

   Tissue Bank, located in South Florida pursuant to a Stem Cell Processing and Storage Agreement

    (each, a "Storage Agreement").

           13.     Intervenors had their Stem Cells extracted and deposited at the Tissue Bank for

    cryopreservation and storage.

           14.     The Tissue Bank is registered with the United States Food and Drug Administration

    (the "FDA") as a human cells, tissues, and cellular and tissue-based product establishment" [D.E.

    1 ~ 17] pursuant to 21 CPR Part 1271, with an FDA Establishment Identifier of3005825762.




                                                     4
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 6 of 26




           15.    The Storage Agreement expressly provides that the Intervenors' Stem Cells stored

   pursuant to the agreement is and remains the sole property of the individual entering the Storage

   Agreement. One Storage Agreement provides in pertinent part:

                 (d) Notwithstanding Bank's possession of the Tissue and the stem cells
          derived therefrom, Patient is and shall remain the owner of the Tissue and the
          stem cells derived therefrom, until the release or disposition of same by Ban1c

   See, e.g., Storage Agreement between Linda T. Taylor and US Stem Cell, Inc., attached as Exhibit

   A to the Declaration of Linda T. Taylor M.D., which is attached hereto as Exhibit A (Storage

   Agreement p.3 at Part   II~   3(d)) (emphasis added). Each Storage Agreement has substantially

   similar language.

          16.     Each Intervenor has signed a Storage Agreement substantially similar in all material

   respects pertinent hereto to the Storage Agreement attached in Exhibit A.

          17.     Each Intervenor has paid thousands of dollars to first obtain the Stem Cells and then

   to cryopreserve and store the Stem Cells for future release at the request of such Intervenor.

          18.     Intervenors intend to use the Stem Cells for private, autologous use and lawful

   purposes only, when and where such lawful use is or may become available.

          19.     Intervenors have used their Stem Cells for treatment of debilitating and life

   threatening diseases and medical conditions. In some cases, Intervenors have no other form of

   effective treatment for such diseases and medical conditions.

          20.     The Stems Cells cannot be replaced by stems cells of the same quality.

          21.     Scientific evidence indicates that stem cells that are cryopreserved and banked, like

   Intervenors' Stem Cells, maintain the quality and age of the individual they were extracted from

   at the time when such stem cells were extracted and stored. Because human stem cells degrade as




                                                    5
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 7 of 26




    a person ages, Intervenors have no way of replicating their stored Stem Cells, which have been

   extracted and cryopreserved when each Intervenor, and such Intevenor's Stem Cells, was younger.

            22.      Because the Stem Cells in the Tissue Bank are of a higher quality than any stem

    cells which could be extracted from the Intervenors currently or in the future, the Stem Cells are

    irreplaceable.

            23.      The Stem Cells may be lawfully used in the US for non-therapeutic purposes.

            24.      As research and investigation into stem cell treatments (including adipose-derived

    stem cell treatments) rapidly advance, it is possible that Intervenors' Stem Cells may soon be

    lawfully used under federal law for therapeutic use (if not already subject to lawful therapeutic

    use).

            25.      The law regarding stem cells is evolving within the United States. For example,

    the State ofTexas has adopted "Charlie's Law," 2017 Tex. HB 810, 2017 Tex. Gen. Laws 697,

    which may permit the Stem Cells to be used by the Intervenors within the State of Texas

    commencing September 1, 2019.

            26.      The Trickett Wendler, Frank Mongiello, Jordan McLinn, and Matthew Bellina

    Right to Try Act, or Right to Try Act of2017, 21 U.S.C.S. § 360bbb-Oa was signed into law May

    30, 2018. This law allows patients who have been diagnosed with life-threatening diseases or

    conditions who have tried all approved treatment options and who are unable to participate in a

    clinical trial to access certain unapproved and non-licensed investigational drugs for which a Phase

    1 clinical trial has been completed. See httos://www.fda.gov/patients/learn-about-expanded-

    access-and-other-treatment-options/right-try. The State of Florida has enacted a similar "Right to

    Try" statute. Fla. Stat. § 499.0295. At least forty other states have also enacted such right to try

    legislation.



                                                      6
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 8 of 26




             27.      Sometimes called "compassionate use", the FDA's expanded access platform is an

   additional potential pathway for a patient with an immediately life-threatening condition or serious

   disease or condition to gain access to an investigational medical product (drug, biologic, or medical

   device) for treatment outside of clinical trials when no comparable or satisfactory alternative

   therapy         options   are    available.   See       https://www.fda.gov/news-events/public-health-

   focus/ expanded -access.

           28.        Upon information and belief, the Stem Cells may be lawfully used for therapeutic

   purposes in jurisdictions outside the United States and may be lawfully exported to such

   jurisdictions pursuant to Section 21 USCS § 382.

           29.        Unbeknownst to Intervenors until after issuance of the Injunction Order, the United

   States of America (the "United States") filed this action against the US Stem Defendants in May

   of 2018, alleging that US Stem Cell Clinic, LLC (the "Clinic" or "USSCC") manufactures a

   product containing what is referred to as "stromal vascular fraction" (the "SVF product") from a

   patient's adipose (fat) tissue and then administers the SVF product to the same patient from whom

   the adipose tissue was removed (hereinafter referred to as the "Extract-Manufacture-Treat

   Process"). The Court found this SVF Product, produced by USSCC, constituted a drug and held

   that it was adulterated within the meaning of21 USC§ 351(A)(2)(b) and misbranded within the

   meaning of21 USC§ 352(f)(1).

          30.         The Complaint does not make any allegations of unapproved actions taken by US

   Stem with respect to the Tissue Bank (as opposed to the Clinic) operated by USSCC's parent US

   Stem. [See generally, D.E. 1 and D.E. 42-1] In particular, there has been no allegation in this case

   that the FDA inspected or found malfeasance at the Tissue Bank.




                                                       7
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 9 of 26




             31.     On or after June 28, 2019, the Intervenors were notified of the Injunction Order for

   the first time by US Stem and that their Stem Cells were slated for destruction by US Stem pursuant

   to the Injunction Order.

             32.     Intervenors were not named parties to this action prior to the issuance of the

   Injunction Order.

             33.     Intervenors received no notice that the United States sought the destruction of their

    Stem Cells in this action prior to issuance of the Injunction Order.

             34.     Intervenors have been afforded no opportunity to be heard before the issuance of

   the Injunction Order requiring the destruction of their property.

             35.     The Injunction Order provides Intervenors with no compensation for the Court

    ordered destruction of their property.

                                                  COUNT I
                    DECLARATORY JUDGMENT- VIOLATION OF DUE PROCESS
             36.     Intervenors reallege paragraphs 1 through 35 above and incorporates them herein.

             3 7.    The Stem Cells stored at the Tissue Bank are the sole property of such Intervenor

    from whom it was extracted.

             38.     The Intervenors did not receive notice of this action prior to entry of the Injunction

    Order.

             39.     The Intervenors did not have an opportunity to be heard in this action prior to entry

    ofthe Injunction Order.

             40.      The Intervenors take the position that the provisions of the Injunction Order

    directing destruction of their Stem Cells would constitute a deprivation of property by the United

    States without due process of law in violation of the Fifth Amendment to the United States

    Constitution.

                                                       8
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 10 of 26




            41.    Upon information and belief, the United States of America disagrees.

            42.    Intervenors are in doubt about their rights under the Injunction Order and the Fifth

    Amendment to the United States Constitution.

            43.    Intervenors are entitled to a judgment declaring that each Intervenor's Stem Cells

    are the sole property of such Intervenor and that destruction of SVF Product owned by non-

   Defendant third-parties and stored at the Tissue Bank pursuant to the Injunction Order violates the

   Intervenor's rights to due process oflaw in violation of the Fifth Amendment to the United States

   Constitution.

            WHEREFORE, Intervenors respectfully request that this Court (i) declare Paragraph 10 of

   the Injunction Order void as to the third-party owned stem cells, including Stem Cells owned by

   Intervenors, stored at the Tissue Bank, (ii) modify and/or clarify the Injunction Order to prevent

   destruction of the third-party owned SVF Product and stem cells, including Stem Cells owned by

   the Intervenors, stored at the Tissue Bank, and (iii) enter such further relief as is just and proper.


                                                COUNT II
                    DECLARATORY JUDGMENT- TAKING OF PROPERTY
            44.    Intervenors reallege paragraphs 1 through 35 above and incorporates them herein.

            45.    The Stem Cells stored at the Tissue Bank are the sole property of the Intervenors.

            46.    The Intervenors did not receive notice of this action prior to entry of the Injunction

   Order.

            47.    The Intervenors did not have an opportunity to be heard in this action prior to entry

   of the Injunction Order.

            48.    The Intervenors take the position that the provisions of the Injunction Order

   directing destruction of their Stem Cells would constitute a regulatory taking of property by the



                                                     9
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 11 of 26




    United States without adequate compensation in violation of the Fifth Amendment to the United

    States Constitution.

            49.     Upon information and belief, the United States of America disagrees.

            50.     Intervenors are in doubt about their rights under the Injunction Order and the Fifth

    Amendment to the United States Constitution.

            51.     Intervenors are entitled to a judgment declaring that destruction of SVF Product

    owned by non-Defendant third-parties and stored at the Tissue Bank pursuant to the Injunction

    Order would constitute a regulatory taking without just compensation in violation of Intervenors'

    rights under the Fifth Amendment to the United States Constitution.

            WHEREFORE, Intervenors respectfully request that this Court (i) declare Paragraph 10 of

    the Injunction Order void as to the third-party owned stem cells, including Stem Cells owned by

    Intervenors, stored at the Tissue Bank, (ii) modify and/or clarify the Injunction Order to prevent

    destruction of the third-party owned SVF Product and stem cells, including Stem Cells owned by

    the Intervenors, stored at the Tissue Bank, (iii) require that any destruction of the SVF Product of

    third-parties, including the Stem Cells of the Intervenors, would constitute a regulatory taking

    necessitating just compensation and determine the amount of such compensation, and (iv) enter

    such further relief as is just and proper.


                                                 COUNT III
                                    DECLARATORY JUDGMENT-
            INTERVENORS' STEM CELLS NOT WITHIN SCOPE OF INJUNCTION
            52.     Intervenors reallege paragraphs 1 through 35 above and incorporates them herein.

            53.     The United States of America and US Stem have taken the position that

    Intervenors' Stem Cells stored at the Tissue Bank are included in the Court's definition of "SVF

    Product" pursuant to paragraph 3.F of the Injunction Order. [D.E. 83   ~   3.F]

                                                     10
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 12 of 26




           54.     The United States of America has interpreted paragraph 10 of the Injunction Order

    to require the destruction of Intervenors' Stem Cells as "SVF Product that is in Defendants'

    possession, custody, or control." [D.E. 83 ~ 10]

           55.     US Stem believes that paragraph 10 of the Injunction Order may require the

    destruction oflntervenors' Stem Cells as "SVF Product that is in Defendants' possession, custody,

    or control." [D.E. 83 ~ 10]

           56.     The Intervenors seek declaratory judgment from this Court that stem cells owned

    by non-Defendant third-parties and stored at the Tissue Bank are excluded from the Court's

   definition of"SVF Product" in paragraph 3.F of the Injunction Order, and that Intervenors' Stem

   Cells are therefore not subject to destruction pursuant to paragraph 10 of the Injunction Order or

   otherwise affected by the Injunction Order.

           57.     Intervenors are in doubt about their rights under the Injunction Order.

           WHEREFORE, Intervenors demand judgment declaring that their Stem Cells do not fall

   under the definition of "SVF Product" for the purposes of the Injunction Order and should not be

   destroyed pursuant to the Injunction Order and are otherwise unaffected by the Injunction Order.




                                                    11
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 13 of 26




    Dated this_ day of July, 2019.

                                       GIVNER LAW GROUP, LLP
                                       Attorneys for Intervenors
                                       19495 Biscayne Boulevard
                                       Suite 702
                                       Aventura, FL 33180
                                       Telephone: 305-933-9970
                                       Facsimile: 786-520-2704




                                       By: ___________________________

                                              J. Joseph Givner
                                              Florida Bar No.: 850705
                                              E-mail: igivner@givner.law
                                              Esther S. Meisels
                                              Florida Bar No.:0037142
                                              E-mail: emeisels@givner.law




                                         12
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 14 of 26




                                     CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on July _ _ , 2019, a true and correct copy of the foregoing
    Intervenors' Complaint~ In~ Intervention was filed with the Clerk of the Court via CM/ECF and the
    CM/ECF system will send a notice of electronic filing to all counsel and parties of record listed on
    the Service List Below.




                                                         J. Joseph Givner




                                                    13
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 15 of 26




                                          SERVICE LIST

    I Michael S. Blume                              Representing:
      Venable LLP
      Rockefeller Center                            US Stem Cell Clinic, LLC
      1270 Avenue of the Americas, 24th Floor       (Defendant)
      NewYork,NY
      212-503-0699                                  US Stem Cell Clinic, Inc.
      msblume@venable.com                           (Defendant)
      Designation: Retained
      Assigned: 04/11/2019                          Kristin C. Comella
      PROHACVICE                                    (Defendant)
      ATTORNEY TO BE NOTICED
      Loren Harley Cohen                            Representing:
      Mitrani, Rynor, Adamsky & Toland, P.A
      301 Arthur Godfrey Road                       US Stem Cell Clinic, LLC
      Penthouse                                     (Defendant)
      Miami Beach, FL 33140
      305-358-0050                                  US Stem Cell Clinic, Inc.
      358-0550(fax)                                 (Defendant)
      lcohen@mitrani.com
      Assigned: 07/16/2018                          Kristin C. Comella
      LEAD ATTORNEY .                               (Defendant)
      ATTORNEY TO BE NOTICED
                                                    Theodore Gradel
                                                    (Defendant)
    IStephen R. Freeland
     Venable LLP
                                                    Representing:

     600 Massachusetts Avenue, NW                   US Stem Cell Clinic, LLC
     Washington, DC 20001                           (Defendant)
     202-344-483 7
     srfreeland@venable.com                         US Stem Cell Clinic, Inc.
     Designation: Retained                          (Defendant)
     Assigned: 05/22/2018
     PRO HAC VICE                                    Kristin C. Comella
     ATTORNEY TO BE NOTICED                          (Defendant)

                                                    Theodore Gradel
                                                1
                                                     Defendant)
     Mary M. Gardner                                Representing:
     Venable LLP
     600 Massachusetts Avenue, NW                 US Stem Cell Clinic, LLC



    ~
        ashington, DC 20001                     . (Defendant)
      02-344-4398
     mmgardner@venable.com                        US Stem Cell Clinic, Inc.
       ~signation: Retained                     ~(DefundanD~----------~-----

                                                14
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 16 of 26




    Assigned: 05/22/20 18
    PROHACVICE                                        Kristin C. Comella
    ATTORNEY TO BE NOTICED                            (Defendant)

                                                      Theodore Gradel
                                                      (Defendant)
     Roger J. Gural                                   Representing
     United States Department of Justice
     Civil Division, Office of Consumer Litigation    United States of America
    450 51h Street, NW                                (Plaintiff)
    Washington, DC 20001
    202-307-0174
    202-514-8742 (fax)
    Reger.gural@usdoj. gov
    Designation: Retained
    Assigned: 05/09/2018
    LEAD ATTORNEY
    ATTORNEY TO BE NOTICED
    Todd H. Halpern                                   Representing:
    Venable LLP
    600 Massachusetts Avenue, NW                      US Stem Cell Clinic, LLC
    Washington, DC 20001                              (Defendant)
    202-344.-4152
    thhal];2ern@venable. com                          US Stem Cell Clinic, Inc.
    Designation: Retained                             (Defendant)
    Assigned: 05/22/2018
    PROHACVICE                                        Kristin C. Comella
    ATTORNEY TO BE NOTICED                            (Defendant)

                                                      Theodore Gradel
                                                      (Defendant)
    Todd H. Harrison                                  Representing:
    Venable LLP
    600 Massachusetts Avenue, NW                      US Stem Cell Clinic, LLC
    Washington, DC 20001                              (Defendant)
    202-344-4152
    thharrison@venable.com                            US Stem Cell Clinic, Inc.
    Designation: Retained                             (Defendant)
    Assigned: 05/22/2018
    PRO HAC VICE                                      Kristin C. Comella
    ATTORNEY TO BE NOTICED                            (Defendant)

                                                      Theodore Gradel
                                                      (Defendant)
    Isaac Jaime Mitrani                               Representing:
    Mitrani, Rynor Adamsky & Toland, P.A.

                                                 15
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 17 of 26




     301 Arthur Godfrey Road
     Penthouse
                                 ·- --·l-------
                                        us     Stem Cell Clinic, LLC
                                          . (Defendant)
                                          I
     Miami Beach, FL 33140
     (305) 358-0050                         US Stem Cell Clinic, Inc.
     (305) 358-0050 (fax)                 ; (Defendant)
     imitrani@mitrani.com
     Assigned: 05/16/2018                     Kristin C. Comella
     ATTORNEY TO BE NOTICED                   (Defendant)

                                     Theodore Gradel
           ·--------------~(~Defendantl___ _
     James Alan Weinkle              Representing
     United States Attorney's Office
     99 N.E. 4th Street              United States of America
     Suite 300                       (Plaintiff)
     Miami, FL 33132
     (305) 961-9290
     (305) 530-7139 (fax)
     James. weinkle@usdoj .gov
     Designation: Retained
     Assigned: 05110/2018
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED
                                                    ----- ·- - - - - - - - - -




                                         16
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 18 of 26




                     EXHIBIT A
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 19 of 26




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVISION

                          CASE NO.: 18-61047-CIV-UNGARO/O'SULLIVAN

   UNITED STATES OF AMERICA,
   Plainti:OC
   v.
   US STEM CELL CLINIC, LLC, a Florida
   limited liability company,
   US STEM CELL, INC., a Florida profit
   corporation, and
   KRISTIN C. COMELLA, individual~
   Defendants.
   ---------------------------------~/


                             DECLARATION OF Linda T. Taylor M.D.


            I, Linda T. Taylor M.D., hereby make this declaration pursuant to and in accordance with

   28   u.s.c. § 1746:
            1.     I am a resident of Jackson, Wyoming USA, over eighteen years of age. I have

   personal knowledge of the matters set forth herein.

            2.     I have banked my stem cells (the "Stem Cells..) for storage at a tissue bank operated

   by US Stem Cell, Inc., pursuant to a Stem Cell Processing and Storage Agreement (the "Storage

   Agreement"). A copy of my Storage Agreement is attached as Exhibit A to this Declaration.

            3.     The Storage Agreement expressly provides that the Stem Cells stored pursuant to

   the Storage Agreement are and shall remain my sole property.

           4.     I received no notice that my Stem Cells were at issue or subject to destruction in

   this action until June 28, 2019 (the "Notification Date"). On that date, I was notified by U.S. Stem
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 20 of 26



    Cell, Inc. that this Court ordered the destmction of my Stem Cells being banked with U.S. Stem

    Cell, Inc.

            5.     Prior to the notification date, I did not see any press coverage of this action or

    otherwise knew of the pendency of this action.



            I declare under a penalty of perjury that the foregoing is true and correct.

            Executed on this 14th day of July, 20J 9.




                                             2~ffiD
                                                  Linda T. Taylor M.D.
    Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 21 of 26
                                                                                                                      EXHIBIT A
STEM CELL PROCESSING AND STORAGE AGREEMENT
        This Stem Cell Processing and Storage Agreement (this "Agreement") is between
("you" or the "Patient") and U.S. Stem Cell, Inc., a Florida corporation ("Bank") and is entered into this day of_,
2018 (the "Enrollment Date") for the testing, processing, expanding, freezing, storing, withdrawing, transferring,
donating, shipping, transporting and/or other use of your adipose (fat), muscle and/or bone marrow tissue that is
collected by your physician (the "Tissue"), for the purpose of extracting and storing the stem cells contained in
the Tissue, on the terms set forth in this Agreement. This Agreement legally binds Bank and the Patient.



Part I
INFORMED CONSENT
By signing below, you acknowledge that you have the legal and mental capacity to sign this document and that you
have given your informed consent to your physician to undergo liposuction or another surgical procedure, and that
you also have given your consent to the collection of your Tissue by your physician during such procedure. You
further acknowledge that your consent includes, but is not limited to: the performance of such procedures as may
be necessary or appropriate to transport, test, process and expand the Tissue after removal by your physician, as
well as the extraction of the stem cells, if any, that may be present in the Tissue, followed by the cryopreservation
of the stem cells. You also acknowledge that you consent to the terms and conditions relating to the transportation,
testing, processing, expansion, cryopreservation, storage, withdrawal, transfer, donation, shipping and/or other
use of the Tissue, by or on behalf of Bank, that are set forth in this Agreement.
        1. Risks Involved in Storage and Use. You understand that the cryopreservation of stem cells from the
        Tissue is a relatively new procedure, and that there are laboratory tests and other studies that have
        indicated that it is a successful method of preserving stem cells. You understand that the transplantation
        of stem cells is a relatively new procedure that may offer possible future benefits to you in treating
        diseases. You also understand that there are no assurances, warranties or guarantees that any such
        benefits will be obtained..
        2. Collection Risks and Consent. You have been fully informed about the procedure for collecting the
        Tissue and hereby authorize and direct your physician, his/her employees and/or contracted health care
        provider(s) to collect your Tissue during your scheduled procedure, for packaging, transport and delivery
        to Bank, using a banking kit ("Banking Kit") provided to your physician by Bank. You understand that
        although the collection of the Tissue is a relatively simple procedure, complications may occur during
        the procedure that could preclude the collection of the Tissue. You acknowledge that you have been
        fully informed of, accept and agree to the conditions, risks, limitations and costs of collecting,
        processing, testing and storing of your Tissue, which include, without limitation, the following:
                        • a risk of contamination when collecting the Tissue;
                          • there is no guarantee or assurance of the success of the collection procedure;
                          • the Tissue collected may be insufficient for stem cell extraction or any other purpose;
                                • there may be complications that will make it impossible or problematic to collect the
                                Tissue, and your physician may properly refuse to collect the Tissue; and
                           • the Tissue that is collected may not be acceptable for any medical use as determined
                           by your physician at the time of collection, or by Bank upon receipt of the Tissue.
           Therefore, you agree that your physician may determine in the exercise of his/her professional medical
           judgment, whether or not to proceed with collecting the Tissue during the procedure, and that the
           determination of your physician shall be final and binding on you. Nonetheless, being cognizant of the
           foregoing conditions, risks and limitations, you hereby consent to allow your physician to collect the
           Tissue and to furnish it to Bank for testing, processing, cryopreserving, storing, and servicing.
           3. Disclosure of Health Information: Bank will use reasonable procedures to safeguard the
           confidentiality of health information that you provide to Bank concerning your health. You hereby
           C'.rm~Pnt   to thP   n~P   ofvrmr C'onfinPnt1~1   hP~lth   1nfonnM1on 1nd11nino thP   Ti~~llP tP.~tina rP~nlt~   hv
   Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 22 of 26
         of its obligations under this Agreement or as otherwise may be permitted or required by applicable
         laws or regulations.
         4. Release from Liability. You hereby for yourself, your agents, attorneys, successors-in- interest,
         affiliates, representatives, heirs and assigns, irrevocably and unconditionally release and discharge
         Bank and its shareholders, directors, officers, employees, agents, representatives, affiliates, and/or
         their respective legal representatives, estates, successors and assigns, from and against any and all
         claims, causes of action, liabilities, damages, costs, and expenses, known and unknown, that you, or
         your heirs, assigns, or representatives may incur, resulting from or relating to the processing (after
         collection by your physician), testing, expanding, freezing, storing, withdrawing, transferring,
         donating, shipping, transporting and/or other use of the Tissue pursuant to this Agreement. Without
         limiting the foregoing, you further acknowledge that Bank is not responsible in any way for the
         actions of others including your physician, medical facility, staff of the medical facility, laboratory
         staff, and transporters of the Tissue. You understand that by agreeing to this Release from Liability
         you are giving up rights that you might otherwise have now or in the future to seek money damages
         or other remedies or relief from Bank, its affiliates, its agents or managers, and other persons and
         entities referenced in this Release from Liability.



Part II
   PATIENT SERVICE AGREEMENT TER[\fS AND CONDITIONS
   1. Testing, Processing, Expanding, Freezing and Storing the Tissue
   Upon receipt of the Tissue, Bank will test and process the Tissue, and will extract, expand, cryopreserve and
   store the stem cells contained in the Tissue. Bank will perform a visual inspection and conduct a viability test to
   determine the suitability of the Tissue for stem cell extraction, expansion, cryopreservation and storage. Stem
   cell extraction, expansion, cryopreservation and storage are collectively referred to as the "Tissue Banking
   Services". If the Tissue is deemed acceptable by Bank, Bank will process the Tissue, extract the stem cells,
   expand the stem cells, and/or store the stem cells in a cryogenic cellular storage unit until the termination of
   this Agreement in accordance with the terms set forth herein. Bank's obligations are expressly limited to the
   services described in this Agreement.
   2. Patient Representations and Warranties. You represent and warrant that:
   (a) You are oflegal age;
    (b) You have carefully read and understand all of the terms of this Agreement;
   (c) Your decision to have the Tissue collected, processed, expanded and stored is a completely voluntary act;
   (d) You have had the opportunity to discuss this Agreement with a competent medical professional, who is
   not an employee of Bank; and
   (e) You understand the risks related to collection, expansion, storage and the possible future use ofthe
   Tissue.
   3. Use and Ownership of Tissue.
   (a) Patient acknowledges and agrees that the Tissue and the stem cells derived therefrom are for
   "Autologous Use." Autologous Use means that the stem cells derived from the Tissue may only be
   implanted, transplanted, infused or transferred back into the individual from whom the Tissue was collected.
   Accordingly, the Tissue and the stem cells derived therefrom shall only be used for implantation,
   transplantation, infusion or transfer back into Patient, exclusively.
   (b) Bank will receive and retain possession of the Tissue and the stem cells derived therefrom in accordance
   with the terms of this Agreement, until this Agreement is terminated in accordance with Section 6 hereof.
   (c) Upon termination of this Agreement, Bank will dispose of the Tissue and/or the stem cells derived
   therefrom, in the manner set forth in Section 7 hereof.
   (d) Notwithstanding Bank's possession of the Tissue and the stem cells derived therefrom, Patient is and
   shall remain the owner of the Tissue and the stem cells derived therefrom, until the release or disposition of
  Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 23 of 26
 two (2) weeks' advance written notice to Bank. The request must be made on a request form provided by
 Bank (a "Retrieval Request Form"), must be signed by the Patient, must include the name and address of the
 recipient to whom the stern cells are to be delivered and the date delivery is requested. The transfer or
 disposal of the stem cells will be performed in accordance with Bank's standard operating procedures in
 effect at the time of the request. Patient is required to pay all administrative, handling, transportation and
 delivery charges for the release and transfer of the stern cells prior to shipment thereof, and Bank shall not be
 required to release, prepare, ship or dispose of the stem cells unless and until any and all payments required
 to be made under this Agreement have been paid in full.
 5. Fees. Patient agrees to pay the fees (the "Fees") set forth below for the services selected by Patient. Fees
 must be paid by the due dates. Any taxes that may be due on the Fees are the responsibility of Patient, and
 the Fees are expressed exclusive of taxes. Bank reserves the right, in its discretion, to make adjustments
 from time to time to the Initial Fee, Annual Fee, and the Retrieval Fee (as defined below). Bank will notify
Patient in writing of any such change in the Fees. If Patient fails to pay the Fees when due, Patient's account
 may be forwarded to a collection agency for further action. Patient consents to receive autodialed and/or pre-
recorded calls from or on behalf of Bank for account collection purposes at the landline and/or mobile
telephone numbers provided to Bank. If Patient fails to pay any Fee when due or otherwise fails to comply
with the terms and conditions of this Agreement, Bank shall not be obligated to provide, or continue to
provide, the Tissue Banking Services or any other services hereunder. The Fees for the Tissue Banking
 Services and other services provided by Bank are as follows:
(a) An initial fee for the Tissue Banking Services including one year of storage of the stern cells ("Initial
Fee"), payable in full in advance of the receipt of the Tissue by Bank;
(b) An annual fee for the storage of the stem cells during each year, or portion of a year, after the end of the
first year of the term of this Agreement ("Annual Fee"), in the amount of $250.00 per year, payable in full
before each anniversary of the Enrollment Date; and
(c) A fee for the retrieval and transfer of a single dose of stem cells ("Retrieval Fee"), in the amount of
$500.00 for each transfer of a single dose of stem cells.
6. Term and Termination. The term of this Agreement shall commence on the Enrollment Date, and shall
continue until terminated as follows:
(a) Termination by Bank. This Agreement may be terminated by Bank at any time by giving Patient sixty
(60) days' advance written notice. In the event this Agreement is terminated by Bank pursuant to this
Section 6(a) prior to the end of a yearly period for which an Annual Fee has been paid by Patient, Bank shall
refund to Patient the pro-rata portion ofthe Annual Fee for the unused portion of the year after the date of
termination, and Patient shall be entitled to retrieve the stem cells by submitting a Retrieval Request Form to
Bank prior to the expiration of the sixty (60) day notice period.
(b) Termination by Patient. This Agreement may be terminated by Patient at any time by delivering a written
notice of termination to Bank. In the event this Agreement is terminated by Patient pursuant to this Section
6(b), Patient shall not be entitled to receive a refund of any part of any Fees paid by Patient.
(c) Termination upon Death of Patient. This Agreement will terminate immediately upon the death of
Patient. If such termination occurs prior to the end of a yearly period for which an Annual Fee has been paid
by Patient, Patient's estate or heirs shall be entitled to receive a refund of the pro-rata portion of the Annual
Fee for the unused portion of the year from the date of termination.
(d) Termination due to a Force Majeure Event. This Agreement may be terminated by Bank upon the loss,
deterioration or destruction of all or any part of the Tissue and/or the stem cells derived from the Tissue of
Patient, from causes or circumstances beyond Bank's reasonable control, including, without limitation, fires,
explosions or power outages, natural disasters, disruption of utilities or public services, strikes or labor
shortages, terrorist acts or acts of war, acts of governments, or any law, proclamation, ordinance, demand, or
requirement of any government agency. In the event this Agreement is terminated by Bank pursuant to this
Section 6(d), Patient shall not be entitled to receive a refund of any part of any Fees paid by Patient.
(e) Termination for Non-Payment ofFees. Bank may terminate this Agreement in the event Patient fails to
pay when due any Fee payable hereunder. If this Agreement is terminated for
 non-payment, Patient shall not be entitled to receive a refund of any part of any Fees paid by Patient.
Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 24 of 26
or provisions of this Agreement could be deemed to be in violation or contravention of applicable law or
regulations, or Bank's ability to be compensated for its services will be materially and adversely affected by
such changes or clarifications, then this Agreement may be modified or amended to bring the affected
provisions or terms into compliance with such change. If it is not possible to comply with such changes by
amending or modifying this Agreement, then Bank shall have the right to terminate this Agreement, and the
Patient shall not be entitled to receive a refund of any part of any Fees paid by Patient.
(g) Automatic Termination. If not otherwise terminated pursuant to Section 6(a) through Section 6(t) above,
this Agreement will automatically terminate at such time as no Tissue and/or stem cells derived from Tissue
collected from Patient, remains in the possession of Bank, whether due to the prior retrieval, transfer, or
permitted disposal of the Tissue and/or the stem cells derived from the Tissue of Patient. If the automatic
termination occurs prior to the end of a yearly period for which an Annual Fee has been paid by Patient,
Patient shall be entitled to receive a refund of the pro-rata portion of the Annual Fee for the unused portion
of the year from the date of termination.
7. Disposal of Tissue and/or Stem Cells. Bank will be entitled to dispose of the Tissue and/or the stem cells
derived from the Tissue in accordance with standard clinical practices and without further notice to the
Patient, as follows: (a) upon termination of this Agreement for any reason; and (b) whenever there is excess
material remaining following the completion of processing of the Tissue. Such disposal may consist of
disposal as medical waste, donation for academic or research purposes, or any other proper purpose as
determined by Bank, in its sole discretion.
8. Communications. From time to time, Bank may send notices and updates to Patient via U.S. mail ore-
mail, which may include marketing communications. Patient consents to electronic mail correspondence and
other communications, including for marketing purposes.
9. Indemnification. Patient agrees to indemnify, defend and hold harmless Bank and its affiliates, including
without limitation their respective shareholders, directors, officers, employees, agents (including marketing
agents) and/or other representatives, from and against any and all claims, liabilities, losses, costs and
expenses (including attorney's fees and costs of defense), damages, settlements, and judgments arising out of
or related to: (a) the provisionof, or failure to provide, services by Bank pursuant to this Agreement; and (b)
claims concerning rights in and to the Tissue or the stem cells extracted therefrom, the transportation thereof,
and the disposition of same.
10. No Warranty. Patient acknowledges that neither Bank nor any of its officers, directors, shareholders,
executives, employees, agents (including without limitation marketing agents), representatives, consultants,
and/or affiliates has made, nor makes herein, any representations or warranties to Patient, express or implied,
of any kind or nature, including, without limiting the generality of the foregoing, any representations or
warranties with respect to: (i) suitability of stem cells for future treatment of diseases; (ii) successful
treatment of diseases through stem cell transplantation; (iii) advantages of stem cell transplantation over
other types of treatment; or (iv) successful preservation of stem cells through cryopreservation. Patient
acknowledges and agrees that neither Bank nor any of its shareholders, directors, officers, agents, employees
or affiliates have made any representation, guaranty or warranty, express or implied, to Patient.
11. Limitation of Liability. PATIENT HEREBY ACKNOWLEDGES AND AGREES THAT BANK HAS
NO LIABILITY OF ANY KIND IN RESPECT OF BANK'S PERFORMANCE OR FAlLURE TO
PERFORM UNDER THIS AGREEMENT EXCEPT TO THE EXTENT ATTRIBUTABLE TO BANK'S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN NO EVENT SHALL BANK'S LIABILITY
EXCEED THE TOTAL AMOUNT PAID BY PATIENT TO BANK UNDER TillS AGREEMENT. BANK
SHALL NOT BE LIABLE FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES IN RESPECT OF BREACH OF
CONTRACT, WARRANTY, STRICT LIABILITY OR TORT), WHETHERORNOTBANKHASBEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE LIMITATIONS SET FORTH IN THIS
SECTION SHALL APPLY NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE OF
ANY LIMITED REMEDY.
12. Assignment and Delegation. Bank may assign its rights and delegate its obligations under this
Agreement at any time and in its sole discretion, without further consent of Patient. Bank may perform
services to be provided by it hereunder through subcontractors, agents or managers pursuant to management
_____ .: ___ - - - - - - - - - - - • -   r-r1 ... .: .....   A---~----   ............ .: .... ..... ..-• ___ ; ____ 1... 1- •--- n ..... .: ......... ..&...   ___   .:Ll ............... ..._, ___ .. ...: ........ ___ .... .: ................   ________ .... .... £ n ......... l_
       Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 25 of 26
        13. Governing Law, Jurisdiction and Venue; Attorney's Fees. This Agreement is governed by the laws
        of the State of Florida without regard to its conflict of laws principles. Any judicial proceedings brought
       against either Bank or Patient under this Agreement will be brought in a court in Miami-Dade County,
       Florida. Bank and Patient consent to the exclusive jurisdiction of the aforesaid courts and waive any
       objection to venue therein and irrevocably agree to be bound by any judgment rendered thereby. The
       prevailing party in any such proceedings will be entitled to an award of its reasonable attorney's fees,
       paralegal fees, costs and expenses incurred in such proceedings.
       14. Entire Agreement. This Agreement constitutes the entire Agreement between the parties and
       supersedes all previous agreements or representations by Bank or Patient, oral or written, relating to the
       subject matter of this Agreement.
       15. Severability. If any provision of this Agreement is held by a court of competent jurisdiction to be
       invalid, void, or unenforceable, the remaining provisions shall nevertheless continue in full force without
       being impaired or invalidated in any way.
       16. Survival. All provisions which by their terms require performance after the termination of this
       Agreement will survive the termination of this Agreement.
       17. Headings. The headings in this Agreement are for reference purposes only and shall not affect the
       meaning or interpretation of this Agreement.
       18. Notices. Any notice to be given hereunder by either party to the other shall be in English and in writing,
       and shall be hand delivered or sent by overnight courier or registered, express mail to the addresses listed on
       the enrollment documents (or any updated address provided by Patient in writing to Bank or by Bank in
       writing to Patient, and shall be deemed to be effective two (2) business days after dispatch).

  1.
       Amendment. Except as set forth herein, this Agreement may only be modified or amended by a writing
       signed by each party and shall be binding on Patient and Bank and their heirs, personal representatives,
       successors and permitted assigns.


       By signing below, you confirm that you have read and fully understand the terms and conditions of this
       Agreement, including both Part 1: Informed Consent and Part II: Patient Service Agreement Terms and
       Conditions.

Patient's Signature (Only Last Page)                                 Patient's Initials & Date




Signed 03/05/2019
     Case 0:18-cv-61047-UU Document 215-4 Entered on FLSD Docket 07/15/2019 Page 26 of 26




RELEASE LETTER FOR USE OF CELLS
To: US Stem Cell, Inc.

I, Linda Taylor agree that this form is to request my cells. These cells are from my bodily tissue and I therefore
own them.




                                                ) . $. l.O I <t
Signed 03/05/2019
Patient Signature & Date
